Citation Nr: 1332948	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury, to include anxiety, headaches, and memory loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to the left shoulder disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in April 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA e-file.

The issues of entitlement to service connection for residuals of traumatic brain injury, left shoulder disability, right shoulder disability, left elbow disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a February 1989 rating decision, the RO denied service connection for a right knee condition; the Veteran submitted a notice of disagreement in April 1989, and a statement of the case was issued in May 1989; the Veteran did not perfect an appeal.

2. The evidence received since the February 1989 rating decision is not cumulative or redundant of evidence previously of record, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The February 1989 rating decision is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability; accordingly, no further discussion of the VCAA is necessary with respect to this claim.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for a right knee condition was denied by the RO in February 1989.  The RO determined that incidents in service resulted in acute episodes of right knee pain, each apparently resolving without residuals discernible on discharge.  It further noted that the current complaints were far too remote to demonstrate a relationship to any incident or element of service.  Finally, the RO indicated that the recent findings, more than nine years following service, could not reasonably be considered evidence of continuity or chronicity.  The Veteran filed a notice of disagreement in April 1989 and the RO issued a statement of the case in May 1989.  However, the Veteran did not perfect his appeal by filing a substantive appeal, and the February 1989 decision became final.

At the time of the February 1989 rating decision, the record included the Veteran's service treatment records.  They reflect that the Veteran made various complaints referable to his knee during service, but that no specific abnormality of the right knee was noted on discharge examination.  The record also included records of VA treatment dated in July 1988.  On consultation at that time, a provider noted that there was no evidence of chondromalacia and that X-rays were essentially normal.  

Evidence added to the record since the February 1989 rating decision includes VA treatment records.  A March 2009 X-ray report indicates minimal degenerative disease of the right knee joint.  The Veteran also testified before the undersigned at the RO in April 2013.  At that time, he stated that he had experienced symptoms in service and in the years thereafter, to the present.  The evidence added to the record since February 1989 includes a current diagnosis and the Veteran's testimony that his in-service symptoms continued following service.  As such, the Board finds that the defects existing at the time of the February 1989 rating decision have been cured, and the claim may be reopened.

The reopened claim (i.e., the substantive merits of the claim for service connection) will be addressed in the REMAND which follows.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a right knee disability is granted.


REMAND

The Board observes that pursuant to his original claim, the Veteran stated in September 1988 that he had received treatment through VA since service.  In a July 2009 statement, he indicated that he had received treatment from the Dayton, Ohio VA Medical Center (VAMC) from 1978 to December 2008.  He also testified in April 2013 that he received treatment from that facility within a short period following service.  Notably, the only request from the AOJ to the Dayton VAMC is dated in November 1988 and requests only records from July 1988 onward.  Moreover, the only VA treatment records associated with the claims file are from the St. Petersburg VAMC.  As the Veteran has stated that he was treated prior to July 1988 at the Dayton VAMC, an additional attempt to secure these potentially relevant records is necessary.

The Board further notes that the Veteran received treatment from a private facility during service.  In that regard, service treatment records include documents from Charles F. Kettering Memorial Hospital indicating that the Veteran was treated in that facility's emergency department in November 1978, following a motorcycle accident.  Complete records of that treatment, and any additional treatment at this private facility, should be sought.

With respect to his traumatic brain injury claim, the Veteran testified in April 2013 that he was involved in various accidents during service, to include a skiing accident and motor vehicle accidents.  Service treatment records indicate that in March 1978, the Veteran was treated for a laceration to his nose following a skiing accident.  He was treated following a motorcycle accident in July 1978.  He was seen following an automobile accident in December 1978.  That incident involved hospitalization for multiple contusions and abrasions.  A motorcycle accident in March 1979 also resulted in medical treatment.

At a September 2009 VA examination, the Veteran reported that he had been a boxer during service, and that he had also been involved in various motor vehicle accidents, one of which resulted in his being in a coma for several days.  Following examination, the physician concluded that traumatic brain injury was most likely caused by or a result of the injuries suffered as a boxer, motor vehicle and motorcycle accidents.  In a subsequent addendum, a VA physician stated that traumatic terrain injury was most likely caused by or a result of the events as a boxer.  Notably, neither of these physicians provided a rationale for their conclusions.  

Subsequent to the September 2009 VA examination, additional evidence was added to the record.  Such included records from the Social Security Administration (SSA) detailing various post-service incidents in which the Veteran sustained head and other injuries.  The Board concludes that, because the record at the time of the September 2009 examination was not complete, an additional examination that includes consideration of the expanded record is necessary.

Regarding the Veteran's right knee disability, the record does reflect that he sustained injuries during service and was treated for knee complaints.  There is also evidence of a current right knee disability.  Moreover, the Veteran has testified that his knee symptoms continued during service and in the years thereafter.  Because there is evidence of injuries and treatment during service, the Veteran's testimony that knee symptoms continued following service, and evidence of a current disability, the Board concludes that a VA examination is warranted to determine the etiology of the current right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate source medical records pertaining to treatment of the Veteran at the Dayton VAMC for the period from 1978 to December 2008.

Also obtain VA medical records dating from 2009 that are not already of record.

All attempts to fulfill this development should be documented in the claims file.  If, after continued efforts to obtain these records, it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Request that the Veteran identify any additional medical records not already associated with the claims file or e-file, that are relevant to his claim.  He should be specifically asked to provide a release for all treatment received at Kettering Memorial Hospital in November 1978 and for any other identified period.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and his representative and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Following the development described in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the etiology of any currently present traumatic brain injury residuals.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present residuals of traumatic brain injury.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any currently present traumatic brain injury residual is related to any incident of service.

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Following the development described in paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the etiology of any currently present right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disability of the right knee.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any currently present right knee disability is related to any incident of service.

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Then after ensuring the examination report is adequate and undertaking any additional development deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as the result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


